Owen, J.
{dissenting). There is a no more fundamental rule than that in the construction of a statute the intention of the legislature in enacting it should be given effect. In ascertaining the intent of the legislature “the court can and should consider the ‘surrounding circumstances, the existing condition of things, the evils to be remedied, the objects to be attained, look at the whole and every part of the statute and the apparent intention derived from the whole, to its subject matter, to its effects and consequences, and to the reason and spirit, and thus ascertain the true meaning of •the legislature.’ ” State ex rel. McGrael v. Phelps, 144 Wis. 1, 9, 128 N. W. 1041.
Sec. 23057», Stats., has been before this court on two prior occasions. Gifford v. Straub, 172 Wis. 396, 179 N. W. 600; Brown v. Marty, 172 Wis. 411, 179 N. W. 602. No doubt was then entertained concerning the. object and purpose of the legislature in enacting the statute. In the former case it was said:
“The statute was doubtless enacted for reasons similar to those which led to the enactment of the statute of frauds. It was to prevent frauds and perjuries. Its enforcement will sometimes protect brokers who have rendered valuable services too little appreciated. More often it will protect owners from unfounded claims. It will tend to prevent the flood of litigation arising out of. misunderstandings between well-meaning persons.”
It is notorious that claims made by real-estate brokers *230against owners of property for commissions arising from the sale of land, which claim's were often founded upon mere casual conversations the owners did not understand to amount to a contract, have been a most fruitful source of litigation. It was for the purpose of suppressing litigation of this kind that the legislation was enacted. The construction placed by the court upon sec. 2305m again opens the floodgates for such litigation and leaves the matter worse than if no legislation had been enacted.
Previous to the enactment of the statute the owner could at least limit his liability by an oral contract. This he cannot now do. Although the oral contract be held void, nevertheless the broker, may bring action to recover for the reasonable value of his services. By virtue of the construction placed upon it by the decision in this case, the legislative purpose in enacting the statute is defeated, and its effort to suppress actions of this kind is rendered entirely futile. I contend that where the purpose.of the legislature in enacting a statute is so plain as to have received affirmative expression in the decisions of this court, no rule of construction, no precedent of prior judicial decision, should be held sufficiently potent to prevent a construction which will give effect to the plain legislative intent. I have supposed that the office of accepted rules for the construction of statutes was to enable the court to discover and give effect to the legislative intent, and that all rules must be subordinated to the dominating rule that statutes must be construed so as to effectuate the legislative purpose. It seems clear to my mind that this has not been done in the instant case. I think it was the purpose of the legislature to prohibit any recovery of broker’s commissions for the sale of. real estate unless the right to that commission should be established by a written contract. I think the trial court was right and that the judgment should be affirmed.
I am authorized to state that Mr. Justice Rosenberry and Mr. Justice Jones concur in this dissenting opinion.